Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
Claims 1-18 are objected to because of minor informalities. Appropriate correction is required.

As per claim 1, in ll. 12 “each software modules” should be “each software module”.

As per claim 7, it is objected to using the same rationale as claim 1.

As per claim 13, it is objected to using the same rationale as claim 1.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 13 recites “high” and it is not clear as to what is meant by the term because it is a relative term and no point of reference is provided by which to appropriately determine a definition of “high”. 

As per claim 7, it is rejected using the same rationale as claim 1.

As per claim 13, it is rejected using the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy (US 2017/0118137) in view of Tamura (US 2017/0262392) in view of Abrams (US 2018/0088926).

As per claim 1, Nanjundaswamy teaches the invention substantially as claimed including a computer-implemented method (CIM) comprising: generating, by a file system layer generator, a first layered file system, with the first layered file system including a plurality of software modules and a first layer ([0097]-[0098]; [0115]; [0117] create layered file system includes file system layers and required binaries, libraries, and components).

Nanjundaswamy does not explicitly teach for each given software module of the plurality of software modules, calculating, by a stability score module, a stability score value, with the stability score value being indicative of a likelihood that the given software module needs to be updated; creating, by a file system layer managing module, a first ordered list of software modules based upon the stability score values of each of the software modules of the plurality of software modules; determining that a first sub-set of the software modules need to be updated; and responsive to the determination that the first sub-set of the software modules need to be updated, updating the first sub-set of the software modules, with each software modules of the sub-set of software modules having a high stability score value.

However, Tamura teaches for each given software module of the plurality of software modules, calculating, by a stability score module, a stability score value, with the stability score create priority information based on the update probability and assign a high priority to a high probability update); creating, by a file system layer managing module, a first ordered list of software modules based upon the stability score values of each of the software modules of the plurality of software modules, with each software modules of the sub-set of software modules having a high stability score value ([0095]-[0096] recreate monitoring list based on updated priority information).

Tamura and Nanjundaswamy are both concerned with file directories. Nanjundaswamy teaches layered file systems while Tamura teaches prioritizing high probability updates. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanjundaswamy in view of Tamura because it would provide for a file system environment that prioritizes high probability updates.

Nanjundaswamy and Tamura do not explicitly teach determining that a first sub-set of the software modules need to be updated; and responsive to the determination that the first sub-set of the software modules need to be updated, updating the first sub-set of the software modules.

However, Abrams teaches determining that a first sub-set of the software modules need to be updated; and responsive to the determination that the first sub-set of the software modules need to be updated, updating the first sub-set of the software modules ([0054] determine that older version of software package needs updating and distribute a patch to generate a new version of the software patch and apply the patch).

Abrams and Nanjundaswamy are both concerned with file systems. Nanjundaswamy teaches a layered file system while Abrams teaches updating software within a file system environment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nanjundaswamy and Tamura in view of Abrams because it would provide for a way to update old software versions within a file system environment without having to re-distribute an entire copy of the new version.

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy in view of Tamura in view of Abrams as applied to claims 1, 7, and 13 above in view of Willoghby (US 2008/0133616).

As per claim 2, Nanjundaswamy, Tamura, and Abrams do not explicitly teach responsive to the updating of the first sub-set of the software modules, installing the sub- set of the software modules on the first layer by contributing a first back layer with the sub-set of software modules that are not updated.

However, Willoughby teaches responsive to the updating of the first sub-set of the software modules, installing the sub-set of the software modules on the first layer by contributing a first back layer with the sub-set of software modules that are not updated ([0022] control write access to back layer to prevent inconsistent and simultaneous updates).

Willoughby and Nanjundaswamy are both concerned with file systems. Nanjundaswamy teaches layered file systems while Willoughby teaches managing a back layer. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nanjundaswamy, Tamura, and Abrams in view of Willoughby because it would provide for consistent files and data integrity within a layered file system.

As per claim 8, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy in view of Tamura in view of Abrams in view of Willoughby as applied to claims 2, 8, and 14 above in view of Doyle et al. (US 2018/0307480) (hereinafter Doyle).

As per claim 3, Nanjundaswamy, Tamura, Abrams, and Willoughby do not explicitly teach responsive to the installation of the sub-set of the software modules on the first layer, and for each given software module in the sub-set of the software modules, re-calculating the stability score value associated with the given software module.

However, Doyle teaches responsive to the installation of the sub-set of the software modules on the first layer, and for each given software module in the sub-set of the software modules, re-calculating the stability score value associated with the given software module ([0037] recalculate confidence scores as new updates are received).

Doyle and Nanjundaswamy are both concerned with computing files. Nanjundaswamy teaches a layered file system while Doyle teaches recalculating confidence scores based on new updates. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nanjundaswamy, Tamura, Abrams, and Willoughby in view of Doyle because it would provide for a system that includes information regarding the likelihood that a file can be automatically fixed/updated.

As per claim 9, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy in view of Tamura in view of Abrams as applied to claims 1, 7, and 13 above in view of Hufsmith et al. (US 2020/0097662) (hereinafter Hufsmith).

As per claim 4, Nanjundaswamy, Tamura, and Abrams do not explicitly teach wherein the initial calculation of the stability score values are based upon historical data.

However, Hufsmith teaches wherein the initial calculation of the stability score values are based upon historical data ([0106]; [0138]-[0139] version history and score history are based on historical scores).

Hufsmith and Nanjundaswamy are both concerned with file systems. Nanjundaswamy teaches a layered file system while Hufsmith teaches scores based on historical data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nanjundaswamy, Tamura, and Abrams in view of Hufsmith because it would provide for additional information regarding data vulnerability and integrity.

As per claim 10, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy in view of Tamura in view of Abrams as applied to claims 1, 7, and 13 above in view of Tian et al. (US 10,642,690) (hereinafter Tian).

As per claim 5, Nanjundaswamy, Tamura, and Abrams do not explicitly teach wherein the initial calculation of the stability score values are based upon metadata associated with a given software module.

However, Tian teaches wherein the initial calculation of the stability score values are based upon metadata associated with a given software module (col. 10, ll. 15-23 assign a score based on metadata).

Tian and Nanjundaswamy are both concerned with file systems. Nanjundaswamy teaches a layered file system while Tian teaches assigning scores based on metadata. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nanjundaswamy, Tamura, and Abrams in view of Tian because it would provide for a system with improved data recoverability based on data scores.

As per claim 11, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy in view of Tamura in view of Abrams as applied to claims 1, 7, and 13 above in view of Purtell et al. (US 2010/0281083) (hereinafter Purtell).

As per claim 6, Nanjundaswamy, Tamura, and Abrams do not explicitly teach wherein the management of the first layer is done in a virtualized environment.

However, Purtell teaches wherein the management of the first layer is done in a virtualized environment ([0019]; [0032]-[0033]; [0042]-[0086]).

Purtell and Nanjundaswamy are both concerned with file systems. Nanjundaswamy teaches a layered file system while Purtell teaches a file system within a virtualized environment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nanjundaswamy, Tamura, and Abrams in view of Purtell because it would provide for a policy-based file system within a virtualized environment.

As per claim 12, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 15, 2021